DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.

Drawings
The drawings are objected to because they contain photographs or similar images (Figs. 4-5). Referring to 37 C.F.R. 1.84:
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention… If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph.
The examiner submits that photographs are not in this case the only practicable medium for illustrating the claimed invention, and thus requires black and white line drawings.
The examiner further notes that the flow chart in Fig. 1 contains shaded boxed with white text which are difficult to read, and requests that Fig. 1 be submitted as a black and white line drawing as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains an implied phrase (The present subject matter illustrates”  in the first line, and discusses purported merits of the invention in the last line.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 are objected to because of the following informalities:
The claims generally contain several terms using unnecessary and/or inconsistent hyphenations. The examiner requests that Applicant carefully review the claims and omit instances of such hyphenations. Examples include:
Portable-arrangement
Intermodal-containers (also used without hyphenation in claim 12)
Base-pipe (also used without hyphenation in claims 1, 3, 7, 13. Also “basepipe” in claims 6, 7, 8, 9, and 10)
Screen-units (Also recited without hyphenation in claim 1, line 7)
At-least (claim 2 - used without hyphenation in claim 1)
Blank-tubular
Screen-assembly (claim 11, also used without hyphenation in claim 1)

Claim 1 does not end in a period.
Claim 3 recites “the unit” in line 2. This should be amended to recite --the screen units-- for consistency.
Claims 5-13 recite “The arrangement” in their preambles, as opposed to “The portable-arrangement” in claims 2-4. The claims should be amended to recite a consistent preamble, noting the examiner’s note on hyphenations above.
Claim 7 recites “the second module subjects the perforated base pipe to undergo cleaning and deburring mechanism”. This appears to be grammatically incorrect and should be amended for clarity.
Claim 9 recites “downhole screen units”, but should be amended to recite --screen units-- for consistency.
Claim 10 recites “screens units”, but should be amended to recite --screen units--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First module (e.g. claim 1) - multi-spindle drilling station (page 6)
Second module (e.g. claim 1) - cleaning head and air circulation (page 6)
Third module (e.g. claim 1) resilient mechanism, e.g. winch, pulley, etc. (page 7)
Fourth module (claim 5) - no corresponding structure (see below)
Resilient mechanism (claim 9) - e.g. winch, pulley, etc. (page 7)
First type of mechanism (claim 13) - no corresponding structure (see below)
Second type of mechanism (claim 13) - no corresponding structure (see below)
Third type of mechanism (claim 13) - no corresponding structure (see below)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first, second and third modules” in lines 12 and 13, whereas claim 1 previously only required “one or more of” the first, second, and third modules. It is thus unclear which modules are actually required. For examination purposes, it will be understood that the containers are intended for transportation of one or more of the first through third modules, and the conveyor module is capable of conveying the base pipe to up to all three modules if provided.
Claim 2 recites “said at-least one base-pipe”, whereas only one had been previously established in claim 1.
Claim 6 recites the limitation "the required perforation pattern" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the metallic burrs" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the deburring system" in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 8 should depend from claim 7.
Claim 10 recites “during the installation stage”, used in a method sense. However, it is noted that "installation stage" had been used in a structural sense in referring to the third module in claim 9. Thus, there is no antecedence for “the installation stage”, used in a method sense as in claim 10.
Claim 12 recites “the intermodal container” in line 2, whereas plural intermodal containers had been previously established. It is thus unclear to which claim 12 refers.
Claim 12 further recites “the roller flow conveyor module is transported as a knock-down kit through the intermodal container as the freight and assembled post-transportation”, which appears to recite a method limitation more so than a structural one considering the temporal nature of the limitation (e.g. “is transported” and “post-transportation”). It is thus unclear how the structure is intended to be limited. For examination purposes, the conveyor will be understood as being structured such that it is capable of being knocked down, transported, and reassembled.
Claim 13 recites the limitation "the assembled state" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Fourth module (claim 5)
First type of mechanism (claim 13)
Second type of mechanism (claim 13)
Third type of mechanism (claim 13)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, see pages 8 and 10, which lack structural description of the aforementioned limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 is entirely based on an optional limitation. Referring to MPEP 2111.04 I., "Claim scope is not limited by claim language that...makes optional but does not...limit a claim to a particular structure.". Thus, because an optional limitation does not limit a claim, and because claim 11 is entirely optional, the examiner concludes that claim 11 is non-limiting and thus fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (U.S. PGPub 2015/0176758) in view of Hyatt (U.S. Patent 3720992).
Claim 1: Nicholson et al. discloses a portable-arrangement, said arrangement comprising: a plurality of intermodal-containers (e.g. shipping containers 102 and 104 - paragraph 17) for multi-modal transportation of freight (equipment 140) defined by one or more modules for performing work on pipes (paragraphs 14, 16). Nicholson does not disclose that the freight is defined by one or more of first, second, and third modules as claimed. However, it is noted that as claimed, the portable arrangement comprises a plurality of intermodal containers “for multi-modal transportation of freight defined by one or more of [first, second, and third modules]” (bold added for emphasis). The first, second, and third modules are not positively recited - the limitation merely expresses the intent for the containers to be used for transporting such modules. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, because Nicholson discloses freight containers capable of transporting equipment for working on pipes, the examiner submits that the containers meet the claimed imitations as the claimed modules are also equipment for working on pipes intended to fit within such containers. Furthermore, when reading the preamble in the context of the entire claim, the recitation “for assembling a down-hole tool for usage in a well-bore” is not limiting because the body of the claim describes a complete invention (i.e. a plurality of intermodal containers and a roller flow conveyor) and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Nicholson also alludes to moving the pipes through the containers as part of the working process (paragraphs 21, 24), but does not disclose a roller flow conveyor module for providing automated conveyance in respect of: (a) the base pipe within each of the first, second and third modules and across the first, second and third modules; and (b) each of the screen-units across the length of the base-pipe. However, Hyatt teaches a roller flow conveyor module (see roller conveyors 202 and 206) for providing automated conveyance in respect of a pipe (12) within each of first, second and third modules (e.g. into each station 20, 40, and 60) and across the first, second and third modules (e.g. transversely among stations 20, 40, and 60). It would have been obvious to one of ordinary skill in the art to have provided the arrangement of Nicholson with a roller flow conveyor module as taught by Hyatt in order to have automated a process of moving pipes into and out of the containers of Nicholson. The examiner further submits that the conveyor would be broadly capable of conveyance in respect of the screen-units across the length of the base-pipe in that it is capable of moving an article relatively to another, lacking any further detail of what is meant by “conveyance in respect of…each of the screen-units across the length of the base-pipe”.
Claim 2: Said at-least one base-pipe comprises a blank-tubular body having a first end, a second end, and a bore there-between forming a flow path for production fluids (such merely describes the understood structure of a pipe, also evident in Fig. 3 of Nicholson, for example).
Claims 3 and 4: Claims 3 and 4 recite further limitations of the screen units, which are articles worked upon by the apparatus. Referring to MPEP 2115, “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the [apparatus] claims”. Thus, claim 3 does not impart any patentability to the claims.
Claim 6: Claim 6 recites further limitations of the first module, which is not positively recited in claim 1, nor positively established in claim 6. Thus, claim 6 may be interpreted as an extension of the intended use of claim 1.
Claims 7-8: Claims 7-8 recite further limitations of the second module and its sub-components, which are not positively recited in claim 1, nor positively established in claims 7-8. Thus, claims 7-8 may be interpreted as an extension of the intended use of claim 1.
Claims 9-10: Claims 7-8 recite further limitations of the third module and its sub-components, which are not positively recited in claim 1, nor positively established in claims 7-8. Thus, claims 7-8 may be interpreted as an extension of the intended use of claim 1.
Claim 11: As noted above, claim 11 is optional and therefore non-limiting and not required by the claimed invention.
Claim 12: The roller flow conveyor module of Hyatt is not necessarily transported as a knock-down kit through the intermodal container as the freight and assembled post-transportation. However, as cited above, Nicholson generally discloses that the work equipment (140) is stored and transported via the containers 102/104 (paragraph 16). It is also generally known that equipment can typically be dismantled and reassembled (i.e. the conveyor of Hyatt would likely not be a monolithic construction but be assembled from various components as is standard of most machines), and so disassembly thereof to some degree in order to fit into a container for transportation as per Nicholson would have been obvious in order to have transported the conveyor with the rest of the equipment. It is noted that the term “knock-down kit” is not particularly limiting as it does not necessarily distinguish the claimed conveyor from any other conveyor capable of some degree of disassembly.
Claim 13: Hyatt further discloses that the roller flow conveyor module in the assembled state (see Fig. 1) comprises: a deck defined by a raised platform (generally the roller support structure/frame supported on base 208); and a plurality of motion sources defined by one or more of: a first type of mechanism for linearly sliding the base-pipe in and out of any of the module (e.g. rollers 210/211 for sliding the pipes in their longitudinal direction in modules 20 and 60); a second type of mechanism for lifting and lowering the base-pipe (204/206 - column 3, lines 30-50; column 14, lines 51-61).
Claim 5, and alternatively claim 11, are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Hyatt as applied to claim 1 above, and further in view of Spangler (U.S. PGPub 2008/0178537).
	Claim 5: Nicholson and Hyatt disclose an arrangement substantially as claimed except for wherein at least one of the plurality of intermodal containers comprises a fourth module for subjecting the base-pipe to a quality-control process prior to undergoing perforation in the first module. However, Spangler teaches a modular production line usable for any manufacturing process using modular units (paragraph 19) wherein an inspection module (16) may be implemented (paragraph 23), where modules may be added as needed (paragraph 56).  It would have been obvious to one of ordinary skill in the art to have provided the arrangement with an inspection module for any purpose, such as for subjecting the base-pipe to a quality-control process prior to undergoing perforation in the first module, in order to have ensured quality of the product (noting that claim 5 does not specify the nature of the inspection).
Claim 11 (alternative): Nicholson and Hyatt disclose an arrangement substantially as claimed except for wherein the plurality of intermodal containers comprise a facility for subjecting the screen-assembly provided by the third module to a manual or automated quality-control process to render a quality-checked screen assembly. However, as discussed above, Spangler teaches a modular production line usable for any manufacturing process using modular units (paragraph 19) wherein an inspection module (16) may be implemented (paragraph 23), where modules may be added as needed (paragraph 56).  It would have been obvious to one of ordinary skill in the art to have provided the arrangement with an inspection module for any purpose, such as for subjecting the screen-assembly provided by the third module to a manual or automated quality-control process to render a quality-checked screen assembly, in order to have ensured quality of the product (noting that claim 5 does not specify the nature of the inspection). Such a quality control process would inherently be either manual or automated to some extent. Furthermore, given the use of transportable containers 102/104 to house equipment in Nicholson, it would have been obvious to have included such an inspection module within a container as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaidry et al. (U.S. Patent 5,150,753) discloses a method of assembling a screen to a downhole pipe comprising drilling holes into a base pipe, deburring, and assembling a screen onto the base pipe (column 6, lines 15-29).
Yeh et al. (U.S. PGPub 2008/0128129) suggests a quality control for the screen assembly in line with claim 11 (paragraph 76).
 The NPL document “Perforated Liner - Base Pipe for Sand Control Screens” (available online 12/24/2017) teaches that a perforated base pipe is made by drilling via a multi spindle drill press, deburred internally and externally, and visually inspected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726